Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 3, 10, 16-18 are cancelled.
Claims 1, 2, 4, 6-7, 9, 11-12, 14, and 19-20 are amended.
Claim 21 is added.
Claims 11-12 and 19-21 are subject to restriction by original presentation. 
Claims 1-2, 4-9 and 13-15 are pending.
 
Election/Restrictions
Newly submitted claim 11-12 and 19-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added limitation elements discuss a third user, thus, making the invention’s relationship from two dimensional to three, and more importantly, the newly added limitations incorporate advertisement in their methodology. Such an addition is beyond the scope of the invention and is actually directed towards another invention. The classification of the original claim is G06Q 10/1095 and the classification of the restricted claims is G06Q 30/0273.  The Examiner further anticipates the searching and examination of claims 11-12 and 19-21 to be a serious burden. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-12 and 19-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Remarks:
Regarding 101:
Claim 3:
The Applicant goes into great length to discuss how amended claim 3 overcome 101.  However, the Applicant has cancelled claim 3.  Therefore, the rejection is moot. 
Claim 14:
The Applicant asserts that the amended claim 14 is a “specific improvement over prior art systems,” as among the reasons to overcome 101.  However, all inventions are prima facie considered an improvement over prior art systems, that’s not a question of eligible subject matter, but a novelty issue.  
Regarding 103:
Claims 11, 12, and 18:
Claims 11 and 12 remarks are moot due to the Examiner restricting them from the elected invention. Moreover, claim 18 has been cancelled and therefore the remarks are also moot with the rejection.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9 and 13-15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2, 4-9 and 13-15  are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 14, the claim, when “taken as a whole,” are directed to the abstract idea of online scheduling and booking for appointments.  Particularly this invention relates to an online calendar system and compute implemented method for calendar scheduling for clients to a business to book appointments with one or more business for the services provided.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 14 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within Certain Methods of Organizing Human Activity in that they recites a schedule inference. (Including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…appointment scheduling system; processors, memory devices, computerized programs, user interface, computing device, database, networks…” 


The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing, transmitting/notifying/displaying/presenting data"; "automating mental tasks") as well-understood, routine, conventional. (MPEP 2106.05(d))


Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2, 4-9, 13 and 15 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1 and 14 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 14 includes various elements that are not directed to the abstract idea.  These elements include, “…appointment scheduling system; processors, memory devices, computerized programs, user interface, computing device, database, networks…” 

Furthermore, Examiner asserts that claims 1 and 14 does not include limitations amounting to significantly more than the abstract idea. Although claim 1 and 14 includes, “…appointment scheduling system; processors, memory devices, computerized programs, user interface, computing device, database, networks…” these amounts to generic computing elements performing generic computing functions. 

In addition, Fig. 3 and paras 33-37 of the Applicant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors).  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.



Claims 2, 4-9, 13 and 15  are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 14.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 14 and 15  are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Loeffin (US Pub. No. US 20090070181 A1) (hereinafter, Loeffin).

As per claim 1,
Loeffin teaches, 

A computer implemented method for scheduling appointments, the method comprising: 
(Abstract)

storing, by an appointment scheduling system, user data for a first user, comprising a name, a location, one or more services provided by the first user, the price of the one or more services provided by the first user, and available time periods for the one or more services to be provided, 
(paragraphs 58- 60, noting on paragraph 58, “…Parameters the service provider may specify include, but are not limited to, determining the name of a service, the length of an appointment, the first and last time slots a particular service may be booked during any given day, the pricing structure, and the resources required to provide a given service…” Examiner noting that the “one or more services provided by the first user”; the available time periods; the prices; and the service providers name are all disclosed. Examiner further noting: that the prior art’s teaching of “a tennis court.” And the available tennis courts is teaching location.)

The appointment scheduling system having one or more processors; 



One or more memory devices coupled to the one or more processors; 
(Paragraph 94)

and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more processors, the one or more computerized programs including instructions; 
(Paragraphs 92-94)


Presenting a user interface to a second user on a computing device, wherein the user interface comprises at least one list of available time periods for the one or more services; 
(Paragraph 36, noting “…availability of services through the service provider may be displayed through a calendaring interface…” Further Noting, Fig. 3 E wherein the second user is the customer/client)


Receiving, by the appointment scheduling system via the user interface, a request from the second user to schedule a time period for services; 
(Paragraph 38, noting “…the reservation system books the requested appointment with the service provider…” further noting, Fig. 3 E noting “select” icon functioning as request from the customer/client (i.e. second user)


storing, by the appointment scheduling system, the received scheduling request, including the time period and one more services to transfer information causing an appointment to be created; 
(Paragraphs 49-50, suggesting the appointment has been created; further noting Fig. 4B, noting elements 470)


Collecting, by the appointment scheduling system, appointment data, including a time period of the appointment, a type of service of the appointment, and price of service of the appointment; 
(Fig. 3 D and associating text paragraph 47)

Associating, by the appointment scheduling system, the appointment data with the user data; 
(Paragraph 50)


Storing, by the appointment scheduling system, the appointment data; 
(Paragraph 50)


And notifying, by the appointment scheduling system, the associated users the appointment has been created and the available time periods for the one or more services has been updated in response to the created appointment.
(Paragraphs 49-50)
As per claim 2,
Loffen teaches, 
the method of claim 1, further comprising allowing, by the appointment scheduling system, the second user to book a number of appointments over a number of time periods for one or more services.(Paragraph 41, noting “…or rebooking a favorite service provider…”)




As per claim 8,
Loeffin teaches, 
the method of claim 1, further comprising generating data reports, by the appointment scheduling system, from the user data and the appointment data
(Paragraph 10 and 50, noting “Also, bookkeeping reports can be generated for the service provider)

As per claim 14,
Loeffin teaches,
An appointment scheduling system comprising: 
One or more databases coupled via a network; 
One or more processors coupled to the one or more databases; 
And one or more computing device coupled to the one or more processors and the one or more databases via the network; wherein the appointment scheduling system performs steps of:
(Fig. 7)
 
Wherein the one or more processors are configured to: 
Creating a business account for a business receieved from a business computing device, the business account comprising 
A name, a location, one or more services provided by the business, 
A price for each of the one or more services provided by the business, 
One or more available time periods for the one or more services, 
(Figs. 3 E; 5 C and 3 D; noting on Fig. 3 E, the prior art showing: the one or more services provided by the business; the one or more available time periods for the one or more services; the one or more employees providing the services; Fig. 5 C showing: name; location; Fig. 3 D showing price)

Receiving, via the network and the user interface, a user request to schedule a booking for the appointment from a user computing device of the one or more computing devices for the one or more available time periods; 


collecting and storing data related to the user in the databases, wherein the data comprises appointments scheduled by the user, the business providing the appointments scheduled by the user, types of services scheduled by the user, times of the appointment, and price of the appointment; 
(Fig. 7; Figs. 3 E; 5 C and 3 D; noting on Fig. 3 E, the prior art showing: the one or more services provided by the business; the one or more available time periods for the one or more services; the one or more employees providing the services; Fig. 5 C showing: name; location; Fig. 3 D showing price)

Generating synchronization messages causing the appointments scheduled to be included in a local personal information manager application of the business computing device and the user computing device; and 
(Paragraph 40 & 50, noting “In block 160, the reservation system provides a confirmation email or text message of the appointment to the user in block 103 and to the service provider in block 104, according to the preference specified by each.  If the user does not respond to the confirmation within a specified period of time, the appointment time slot will be released for other users. In one embodiment, reminders may be sent to the user and the service provider of the upcoming appointment” Examiner further noting, this corresponding to the Applicant’s Specification paragraph 66, further noting, the Applicant’s Specification (or claim) does not clarify the meaning of “local personal information manager” and the Examiner further noting the mentioning of the upcoming appointments and reminders of the appointments functioning as suggesting to the reader that the appointments have been scheduled; one needs to have appointments scheduled before one has reminders of the appointments scheduled; Further noting on paragraph 50 discussing Microsoft Outlook) 

Updating a list of available times of the business to provide the one or more services on the user interface for at least one other user.(Paragraph 31, noting “…the user can search for a specific time and day of availability, for a specific service provider, or for specific services…the reservation system may be constantly updated, the latest availability and pricing is readily retrieved from the database…”)

As per claim 15,
Loeffin teaches, 
the appointment scheduling system of claim 14, wherein the business account further comprises one or more employees providing the one or more services for the business.
(Fig. 3 E, noting element “Employee” icon)









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffin as applied to claim 1 above, and further in view of Ortega et al. (US Pub. No. 20170213250) (hereinafter, Ortega).

As per claim 4,
Ortega teaches, 
the method of claim 3, further comprising verifying that the second user is within the maximum distance travelable by the first user for the one or more services provided, wherein verifying comprises locating the computing device of the second user.(paragraphs 16 read in light of paragraph 49, noting on paragraph 16, “…For example, one or more of client systems 102a-102n can be a mobile phone with GPS capabilities that is configured to report its location to server system 101…”; Further noting the context of paragraph 49 “…For example, a service provider may indicate a distance that it is willing to travel to perform a service. If the service provider is within this indicated distance from the customer's current location (whether based on a fixed or mobile location of the service provider), the service provider may be selected to receive the service request…”)

Loeffin teaches the ability of service providers to integrate all of their appointments with a calendar maintained by the online reservation system. The system automatically collects client data and may provide accounting services as well. (See, Loeffin Abstract).  Ortega teaches a 

As per claim 5,
Ortega teaches, 
the method of claim 4, wherein verifying, by the appointment scheduling system, the second user is within the maximum distance travelable by the first user for the one or more services provided comprises using a global positioning system (GPS) or Mobile Location Determination System (MLDS) on the computing device of the second user.
(Paragraph 16 see above notations)Loeffin teaches the ability of service providers to integrate all of their appointments with a calendar maintained by the online reservation system. The system automatically collects client data and may provide accounting services as well. (See, Loeffin Abstract).  Ortega teaches a communication method between customers and service providers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ortega within the invention of Loeffin with the motivation of allowing service providers the ability to communicate messages to nearby customers and to indicate the current availability of services. (See, Ortega Abstract)


As per claim 7,
Loeffin teaches, 
the method of claim 5, wherein if the second user is…to be in the maximum distance traveled by the first user to provide one or more services, the second user is able to request to schedule a time period for the one or more services, 


and if the second user is not…to be in the maximum distance traveled by the first user to provide one or more services, an appointment restriction is added by the appointment scheduling system, wherein the appointment restriction prohibits the second user from requesting the appointment.
(Paragraph 35, noting “…Alternatively, the user may be requested to select other service criteria such as another date and time or location or employee to check for availability of the service…” further noting, this is read in context of paragraphs 35 in its entirety and paragraph 38 above).
Loeffin does not teach, however, Ortega does teach,

….verified…
(Paragraph 16 see above (claims 4 and 5) for notations)

Loeffin teaches the ability of service providers to integrate all of their appointments with a calendar maintained by the online reservation system. The system automatically collects client data and may provide accounting services as well. (See, Loeffin Abstract).  Ortega teaches a communication method between customers and service providers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ortega within the invention of Loeffin with the motivation of allowing service providers the ability to communicate messages to nearby customers and to indicate the current availability of services. (See, Ortega Abstract)


6 is rejected under 35 U.S.C. 103 as being unpatentable over Loeffin as applied to claim 1 above, and further in view of Wang (US Pub. No. 20170220966) (hereinafter, Wang).

As per claim 6,
Loffen does not teach, however, Ortega does teach,
the method of claim 1, further comprising: generating a virtual map, by the appointment scheduling system, the virtual map having one or more indicators, the one or more indicators corresponding to the location of the first user and the second user.
(paragraphs 70, 157 and 245, noting on paragraph 245 “…(752); the "ETA" set of indicators to identify service provider's estimated time of arrival based on the customer's pickup location and the service provider's current location…(755) including "CCL," customer's current location…”; see also, Figs. 7o, q, t, s, u, v)  
9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffin as applied to claim 1 above, and further in view of Leventhal (US Pub. No. 20130232062) (hereinafter, Leventhal).

As per claim 9,
Loeffin does not teach, however, Leventhal does teach,
 
The method of claim 1, further comprising, automatically
sending, by the appointment scheduling system, an invoice to the second user detailing at least one price incurred by second user in relation to the one or more services provided by the first user, 
(Paragraph 15, noting “…the method, the network device, or the non-transitory computer readable media can include steps, modules, or executable instructions for sending an invoice associated with the assignment to the first computing device…”)

And providing, by the appointment scheduling system, the second user with a request to review the appointment 
(Paragraph 234, noting “In some embodiments, the buyer and the seller can rate each other…”)

And a request to pay for the at least one price
(Paragraph 107, noting “invoices” read in context of paragraph 105-106)

Leventhal teaches an online market place system enables a user, also referred to as a buyer, to solicit services from other users by distributing or advertising assignments. The online market place system also enables other users, also referred to as sellers, to accept one or more assignments and perform the solicited services. Loeffin teaches an online reservation system providing services of multiple categories of service providers.  Therefore, it would have been obvious to combine the teachings of Leventhal within the invention of Loeffin with the motivation of receiving payment if the performed assignments are associated with payment terms from the buyer pursuant to the payment terms. (See, Leventhal Abstract)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loeffin as applied to claim 1 above, and further in view of  Kalyani (US Pub. No. 20190122183) (hereinafter, Kalyani).

As per claim13,
Loeffin does not teach, however, Kalyani does teach,
The method of claim 1, further comprising: 
Updating a block chain of the first user with associated appointment data.
(paragraph 31 with paragraph 34-35, noting that the tokins/coins are updated as moving from one person to another (i.e. updating a block chain) based on the finished appointment time (i.e. associated appointment data).)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kalyani within the invention of Loeffin with the motivation of efficiently using time, the most precious resource (see, Kalyani paragraph 3) with the security of cryptocurrency use.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623


/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623